USCA11 Case: 20-14168    Date Filed: 07/19/2021    Page: 1 of 9



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14168
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:10-cr-00017-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                    versus

ANTHONY JEROME TERRY,
a.k.a. Flip,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 19, 2021)



Before JILL PRYOR, LUCK, and BLACK, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-14168          Date Filed: 07/19/2021       Page: 2 of 9



       Anthony Terry, a federal prisoner, appeals the district court’s denial of his

pro se motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A), as amended

by Section 603(b) of the First Step Act of 2018. 1 First, Terry asserts the district

court erred by not granting his request for appointment of counsel, as his access to

the courts was impeded due to his restricted access to relevant legal materials,

preventing him from making a comprehensive 18 U.S.C. § 3553(a) sentencing

factors argument. Second, Terry contends the district judge erred by failing to

recuse sua sponte due to bias.2 After review, we affirm the district court.

                                       I. DISCUSSION

A. Appointment of Counsel

       Post-judgment motions to reduce a sentence under 18 U.S.C. § 3582 are

criminal in nature. United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003).

However, a defendant has no constitutional or statutory right to counsel for

§ 3582(c)(2) motions. United States v. Webb, 565 F.3d 789, 794-95 (11th Cir.

2009). This is because § 3583(c)(2) motions are simply ways to urge a court to

exercise leniency and are not a true challenge to the appropriateness of the original


       1
           Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
       2
           Terry does not challenge the denial of his motion for compassionate release and has
abandoned any argument regarding the denial. See Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008) (explaining while pro se briefs are liberally construed, issues not briefed by a pro se
litigant are deemed abandoned). Additionally, Terry has waived his argument that U.S.S.G.
§ 1B1.13 did not apply to his motion for compassionate release by raising it for the first time in
his reply brief. See United States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004).


                                                2
          USCA11 Case: 20-14168        Date Filed: 07/19/2021     Page: 3 of 9



sentence, and thus, the Sixth Amendment right to counsel does not attach. Id. at

794. Moreover, because defendants do not have to be present at § 3582(c)(2)

hearings, the Fifth Amendment right to counsel does not attach. Id. at 794-95.

Finally, because § 3582(c)(2) motions are not “ancillary matters appropriate to the

[original criminal action],” there is no statutory right to counsel, either. Id. at 795.

      District courts have the discretion to appoint counsel in the interest of

justice. Id. at 795 n.4. The complexity of the issue presented is a relevant factor in

the district court’s determination of whether to exercise its discretion and appoint

counsel. United States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004) (discussing

the lack of complexity involved in a Rule 33 motion did not warrant appointment

of counsel). In addition, in the civil context, counsel may be appointed if the

defendant establishes “exceptional circumstances, such as the presence of facts and

legal issues [which] are so novel or complex as to require the assistance of a

trained practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)

(quotations omitted, alteration in original).

      The district court did not abuse its discretion in not appointing counsel for

Terry during his § 3582(c)(1)(A) proceedings. See Webb, 565 F.3d at 793-94

(reviewing a district court’s decision not to appoint counsel for an abuse of

discretion). First, Terry was not constitutionally or statutorily entitled to counsel

for his § 3582(c)(1)(A) motion proceedings. See id. at 794-95. Second, the record



                                            3
          USCA11 Case: 20-14168        Date Filed: 07/19/2021   Page: 4 of 9



demonstrates Terry adequately presented his claims without the assistance of

counsel due to the non-complex nature of his issues. See Berger, 375 F.3d at 1227.

Specifically, Terry identified and coherently set forth several non-complex but

potentially appropriate reasons, namely the Bureau of Prisons’ handling of the

COVID-19 pandemic and his family’s medical history of hypertension and

diabetes in conjunction with his irregular heartbeat that indicated sinus

bradycardia. The court determined that sinus bradycardia did not establish that

Terry’s health was at grave risk, and the court had determined previously the

§ 3553(a) factors did not support a sentence reduction. Apart from wanting

additional testing, Terry did not indicate which medical records he had been unable

to access or how they might support his claim. Furthermore, Terry adequately

presented his legal arguments and cited to legal authority in his § 3582(c)(1)(A)

motion and appellate briefs, demonstrating he was capable of representing himself

without the assistance of a trained legal practitioner. See Kilgo, 983 F.2d at 193.

In sum, the district court did not plainly err by failing to appoint counsel for Terry

and, although it did not address his request for counsel in its order, we affirm. See

United States v. Chitwood, 676 F.3d 971, 976 (11th Cir. 2012) (stating we can

affirm for any reasons supported by the record and that, even though the district

court did not reach an issue, we could still decide it).




                                           4
          USCA11 Case: 20-14168         Date Filed: 07/19/2021     Page: 5 of 9



      Moreover, to the extent Terry brings an access-to-the-courts challenge—and

assuming it is cognizable in the post-conviction context of a § 3582(c) motion—

such a claim may only be reviewed for plain error because he is bringing the claim

for the first time on appeal. See United States v. Hano, 922 F.3d 1272, 1283 (11th

Cir. 2019) (stating issues not raised in the district court are reviewed for plain

error). Terry cannot show his access to the courts was limited in a way that was so

“clear” or “obvious” that the district court should have noticed it and corrected it.

See United States v. Innocent, 977 F.3d 1077, 1081 (11th Cir. 2020) (explaining an

error is plain if it is a “clear” or “obvious” error, such as a violation of the explicit

language of a statute or rule or precedent that directly resolves the issue).

Although he had a colorable underlying claim for which he sought relief—his

motion for compassionate release—Terry could not have demonstrated that he

suffered any actual injury because he could not show he was unconstitutionally

prevented from exercising his right of access to the courts. See Akins v. United

States, 204 F.3d 1086, 1090 (11th Cir. 2000) (“The inmate must show that this

inability caused an actual harm, or in other words, unconstitutionally prevented

him from exercising that fundamental right of access to the courts in order to attack

his sentence . . . .”). In fact, Terry made numerous filings with the district court

which contained case citations, a medical exhibit, and relevant information

regarding conditions at FCI Jesup. Terry also did not show he suffered actual



                                            5
          USCA11 Case: 20-14168        Date Filed: 07/19/2021     Page: 6 of 9



injury based on his inability to make a comprehensive sentencing factors argument

because the district court’s denial of relief was only alternatively based on its

consideration of sentencing factors. See id. Thus, Terry’s access-to-the-courts

claim fails. See Al-Amin v. Smith, 511 F.3d 1317, 1332 (11th Cir. 2008) (“[P]rison

officials’ actions that allegedly violate an inmate’s right of access to the courts

must have impeded the inmate’s pursuit of a nonfrivolous, post-conviction claim or

civil rights action.” (quotations omitted, alteration in original))

B. Recusal

      “Two statutes govern the recusal of a federal district judge.” Hamm v.

Members of Bd. of Regents of State of Fla., 708 F.2d 647, 651 (11th Cir. 1983).

Under 28 U.S.C. § 144, a party may timely file an affidavit if a district court judge

has “a personal bias or prejudice either against him or in favor of any adverse

party.” 28 U.S.C. § 144. The affidavit must contain “the facts and the reasons for

the belief that bias or prejudice exists.” Id. Under 28 U.S.C. § 455, a judge must

sua sponte recuse herself “in any proceeding in which [her] impartiality might

reasonably be questioned” or “[w]here [s]he has a personal bias or prejudice

concerning a party.” 28 U.S.C. § 455(a), (b)(1).

      “The general rule is that bias sufficient to disqualify a judge must stem from

extrajudicial sources, and must be focused against a party to the proceeding.”

Hamm, 708 F.2d at 651 (citations omitted). “Challenges to adverse rulings are



                                            6
            USCA11 Case: 20-14168     Date Filed: 07/19/2021    Page: 7 of 9



generally grounds for appeal, not recusal.” In re Evergreen Sec., Ltd., 570 F.3d

1257, 1274 (11th Cir. 2009). Bias may be shown where a judge openly exhibits “a

partisan zeal for the defendants or step[s] down from the bench to assume the role

of advocate on the defendants’ behalf.” Hamm, 708 F.2d at 651 (quotations

omitted).

      Although Terry expressed in one of his district court filings that he felt the

district court had a bias against him for his past conviction, he failed to move or

argue for the district judge’s recusal in the district court proceedings. Thus,

because the district judge did not have an opportunity to address his recusal

argument, it is reviewed for plain error only. See Hamm, 708 F.2d at 651 (stating

when a party failed to seek the recusal of the judge in the proceedings below, we

review only for plain error).

      Terry cannot show the district court plainly erred by failing to recuse sua

sponte. He was allowed to file several motions and responses, which he did

frequently, and the judge did not strike his filings. Terry argued the judge showed

a pervasive bias and prejudice against him because the judge repeatedly stated “the

[victim] reported being raped” and showed impartiality through a “fixation on the

word ‘rape.’” The record shows the district court referred to his prior conviction as

a lewd and lascivious battery conviction. The court’s mention of the 14-year-old

victim’s report of being raped referred to its sentencing finding that Terry had



                                          7
          USCA11 Case: 20-14168       Date Filed: 07/19/2021    Page: 8 of 9



committed a crime of violence, which went to support its determination that he

should not be granted a sentence reduction based on the § 3553(a) factors.

Notably, too, on direct appeal this Court upheld the district court’s specific

determination “that Terry’s conduct of raping the 14-year-old victim” rendered it a

“crime of violence.” See United States v. Terry, 494 F. App’x 991, 997 (11th Cir.

2012) (concluding “the district court did not err in determining that Terry’s

conduct of raping the 14-year-old victim, such that she had tears and abrasions

near her vagina, involved purposeful, violent, and aggressive conduct”). As such,

the district court’s reference to a previous adverse ruling at Terry’s sentencing

hearing is not a ground for recusal. In re Evergreen, 570 F.3d at 1274. And,

notwithstanding Terry’s remark at sentencing that the judge might see his lewd and

lascivious battery conviction differently because she is “a female,” he failed to

identify any extrajudicial sources of bias. See Hamm, 708 F.2d at 651.

                                 II. CONCLUSION

      The district court did not abuse its discretion in not granting Terry’s

embedded motion for appointment of counsel because he did not have a

constitutional or statutory right to counsel, he could adequately bring the claim on

his own, and the issues involved were not complex. To the extent Terry brings a

denial of access-to-the-courts claim, Terry is unable to show that an impediment to

his access to the courts was so clear or obvious that the lack of review of such error



                                          8
          USCA11 Case: 20-14168        Date Filed: 07/19/2021    Page: 9 of 9



was plain. Additionally, because Terry does not point to any source of

extrajudicial bias or evidence of bias in the record, the district judge did not plainly

err by not sua sponte recusing.

      AFFIRMED.




                                           9